Case 1:19-cr-00671-VSB Document 9 Filed 02/05/20 Page 1 of 1




                                             2/6/2020

                     The status conference scheduled for February 6, 2020 is hereby adjourned to March
                     6, 2020 at 10:00 a.m. The adjournment is necessary to permit counsel sufficient time
                     to review discovery and discuss a pretrial disposition of this matter. The Court finds
                     that the ends of justice served by granting a continuance outweigh the best interests
                     of the public and the defendant in a speedy trial. Accordingly, it is further ordered
                     that the time between February 6, 2020 and March 6, 2020 is hereby excluded under
                     the Speedy Trial Act, 18 U.S.C. 3161(h)(7)(A), in the interest of justice.
